Case 2:19-cv-17721-BRM-ESK Document 27-3 Filed 10/20/20 Page 1 of 2 PagelD: 328

EXHIBIT A
Case 2:19-cv-17721-BRM-ESK Document 27-3 Filed 10/20/20 Page 2 of 2 PagelD: 329
Case 2:19-cv-17721-BRM-SCM Document 1 Filed 09/06/19 Page 1 of 15 PagelD: 1

Livius M. Ilasz, Esq.

Tkasz & Associates

1035 Route 46 East, Suite 105

Clifton, New Jersey 07013

P: (973) 773-9060

F; (212) 480-2958

Attormeys for Plaintiff, Miroslaw Wierzbicki

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

NEWARK DIVISION

feet ye hh ath a ee Seta NY ee ee cn ie heel mat oa et “7
MIROSLAW WIERZBICKI, :
Plaintiff, ‘

: CIVIL ACTION NO.:
ie
CITY OF JERSEY CITY; :
JERSEY CITY POLICE DEPARTMENT; :
and John Does 1-2, i
Defendants. |
i '
COMPLAINT

Plaintiff, MIROSLAW WIERZBICKI (‘Plaintiff’), with a residence address of 1715
Stanhope Street, Ridgewood, New York 11385, by and through undersigned counsel, alleges as
follows upon information and belief:

JURISDICTION STATEMENT AND PARTIES

iL This is an action for damages arising out of one or more violations of federal and.
state law, and is brought pursuant to 42 U.S.C. §§1983 and 1988, and the Fourth, Fifth, Eighth
and Fourteenth Amendments to the United States Constitution.

2. This Court has jurisdiction over this action pursuant to the provisions of 28 U.S.C.
§1331 and §1343 in that this is an action to redress violations of Plaintiff's federally protected
Constitutional rights. Jurisdiction over the state law claims is founded upon the supplemental

jurisdiction of this Court, 28 U.S.C. §1367.
